Plaintiff in error, Mollie Mitchell, was tried for the correlative offense just considered, in the case of Kitchens v.State, ante. She also was found guilty and her punishment assessed at confinement in the penitentiary for a period of one year. The judgment and sentence was rendered and entered on the 11th day of October, 1912. The facts in the case are substantially the same, and the questions presented are the same as those just decided in the companion case. For the reasons stated in the opinion in the case of Kitchens v. State, supra,
the judgment of conviction herein is affirmed.